Response Filed
	Applicant’s response to the non-final Office action (mailed July 30, 2021), filed September 29, 2021, has been entered and made of record.  
	
Claims Allowed
	Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the invention as recited in claims 21-40 of the instant reissue application.  Independent claim 30 recites a first straight section, a helical section, and a second straight section wherein the helical section is disposed between the first straight section and the second straight section.  Nelson (U.S. Patent No. 6,249,708) does not combine both straight and helical sections, but instead teaches a fully straight or a fully bent lead (see Figures 8 and 9 of Nelson, which are alternative embodiments).  Independent claim 21 recites a “plurality of conductor lumens … [that] are completely inset from the outer surface of the multi-lumen conductor guide” as well as “at least one coating of material disposed over the outer surface of the multi-lumen conductor guide” (see Figures 4A and 4B as an example).  Since the outer sheath member 46 of Nelson would constitute an outer coating of material, the channels 40 of Nelson would not be completely inset from the outer surface (see Figure 2 of Nelson).  Accordingly, claims 21-40 are allowable over the prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571) 272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BEVERLY M FLANAGAN/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees: /GKD/ and /GAS/